UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Hon. Joel Schneider
v : Mag. No. 20-2033 (JS)
WILLIAM SUMMERS : CONTINUANCE ORDER

 

a/k/a “UNCLE BUTCH”

This matter having come before the Court on the joint application of Craig
Carpenito, United States Attorney for the District of New Jersey (by Gabriel J. Vidoni and Sara F.
Merin, Assistant U.S. Attorneys), and the defendant William Summers, through his attorney,
Kacee « Pe BXORR _, Esq., for an order granting a continuance of the proceedings in
the above-captioned matter so that the defendant will have additional time to consult with counsel,
the opportunity to further investigate the charges, and so that the parties may discuss a pre-
indictment resolution to this matter; and the defendant being aware that he has the right to have
the matter submitted to a grand jury within thirty (30) days of the date of his initial appearance
pursuant to Title 18, United States Code, Section 3161(b); and the defendant, through his attorney,
having consented to the continuance and waived such tight; and this being the first continuance
sought by the parties; and for good cause shown;

IT IS THE FINDING OF THIS COURT that this action should be continued for
the following reasons:

(1) The defendant, through his counsel, has requested additional time to consult

with counsel and in order to allow the opportunity to further investigate the charges;

 

 
(2) The United States and the defendant have jointly represented that the parties
desire additional time to continue to discuss a pre-indictment resolution to this matter, which would
render any subsequent trial of this matter unnecessary;

(3) The grant of a continuance wiil likely conserve judicial resources; and

(4) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends of
justice served by granting the continuance outweigh the best interest of the public and the
defendant in a speedy trial.

IT IS, therefore, on this jo day of March 2020,

ORDERED that this action be, and it hereby is, continued from the date this order
is signed through and including May 6, 2020; and it is further

ORDERED that the period from the date this order is signed through and including

May 6, 2020 shall be excludable in computing time under the Speedy Trial Act of 1974.

——

oan ——
HONORABLE KAREN M. WILLIAMS
United States Magistrate Judge

Form and entry
consented to:

Mt ,
ABRIBL J. VIDONI [+
SARA F, MERIN
Assistant U.S, Attorneys

«(ele

dah Esq
ebsd.
Fog rae am

 

 

 

 
